Name: Commission Regulation (EEC) No 492/83 of 1 March 1983 correcting Regulation (EEC) No 445/83 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/ 14 Official Journal of the European Communities 2. 3 . 83 COMMISSION REGULATION (EEC) No 492/83 of 1 March 1983 correcting Regulation (EEC) No 445/83 on the supply of common wheat flour to the Arab Republic of Egypt as food aid Whereas Commission Regulation (EEC) No 445/83 of 24 February 1983 Q opened a tender for the delivery of wheat flour intended as food aid to Egypt ; whereas verification has shown that the measures envisaged in Annex II do not correspond with those submitted to the management committee for an opinion ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Article 1 Annex II to Regulation (EEC) No 445/83 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . h) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. (6) OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 53, 26 . 2. 1983, p . 22. 2. 3 . 83 Official Journal of the European Communities No L 55/ 15 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 250 1 300 2 200 600 650 Sud CÃ ©rÃ ©ales, route de Nimes, Les Angles, F-30400 Villeneuve-lÃ ¨s-Avignons SCA La Gimone, route de Toulouse, F-32200 Gimont SCA Louragaise du BaziÃ ¨ge, F-31450 Mont-Giscard Ã ts Bosch et Izam, avenue Charles de Gaulle, F-81120 RÃ ©almont SCA Les Silos garonnais, Ondes F-31330 Grenade/Garonne F-30800 Saint-Gilles F-32200 Gimont F-31640 BaziÃ ¨ge Laboutarie, F-81120 RÃ ©almont Ondes F-31330 Grenade/Garonne